Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' amendments and arguments filed on 11/02/2021 are acknowledged; in said amendment, applicants’ have amended claims 1 and 10 and cancelled claims 2-3, 5-6, 11-12 and 14-15. Thus, amended claims 1, 4, 7-10, 13 and 16-17 are pending in this application and are being considered for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Allowable Subject Matter
Claims 1, 4, 7-10, 13 and 16-17 are allowed.

	The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a recombinant yeast genetically engineered to ferment xylose and exhibit a decreased level of BCY1 (a regulatory subunit of protein kinase A) protein activity, wherein the recombinant yeast provides increased rate of anaerobic xylose fermentation in the yeast relative to a recombinant yeast having the same genetic background but not exhibiting a decreased level of BCY1 protein activity, wherein the recombinant yeast is Saccharomyces cerevisiae comprising a degradable tag operably linked to BCY1 to decrease levels of BCY1 protein activity and engineered to lack BCY1 protein activity by a mutation in the recombinant yeast's BCY1 gene … and a method for producing ethanol …, as recited in allowed claims 1, 4, 7-10, 13 and 16-17.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652